PER CURIAM.
This is an appeal from the entry of a summary final judgment.
The appellants, Jeannette C. Pope and W. Monroe Pope, her husband, were plaintiffs in an action in the circuit court. Their complaint alleged that the defendant, Ronald E. Kay, was guilty of operating his automobile in such a reckless and negligent manner, through an intersection that it struck the automobile owned and operated by the plaintiff, Jeannette C. Pope, causing her to suffer personal injuries and damages to her automobile. The husband asked for his wife’s medical expenses and loss of consortium.
The answer denied all the material allegations of the complaint and pleaded the affirmative. defense of contributory negligence and sole negligence on the part of the plaintiff-driver.
The defendant’s motion for summary judgment, alleging that there was no genuine issue as to any material fact, came on to be heard upon the complaint, answer and plaintiffs’ depositions. The trial court entered its order granting the defendant’s motion.
After indulging in every reasonable presumption on behalf of the' plaintiffs it conclusively appears from the facts which were established without material issue that *622the plaintiff-driver was guilty of contributory negligence as a matter of law and, therefore, there was no error in the entry of summary final judgment in favor of the the defendant. McDonald v. Great Atlantic & Pacific Tea Co., Fla.App.1959, 113 So.2d 437; Palov v. Fla. Power & Light Co., Fla.App.1958, 107 So.2d 780; Jacobs v. Claughton, Fla.App.1957, 97 So.2d 53; Fields v. Quillian, Fla.1954, 74 So.2d 230.
Affirmed.